DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following informality:
In Figure 7, add a “1” after “Example”.  

    PNG
    media_image1.png
    266
    567
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 47, line 15: Check the translation of “fervently”.  The current translation is awkward.  Compare with the term “vigorously” on page 47, line 4.  
Appropriate correction is required.

Claim Objections
Claims 1-13 and 22 are objected to because of the following informalities:
Claim 1, line 7: Add a comma or a semicolon at the end of the line.
Claims 2-13 and 22 are objected to for depending from an objected-to base claim, claim 1.
Claim 13, which depends from claim 1: Claim 1 defines a first electrode and a second electrode, a quantum dot layer, and a first auxiliary layer which comprises nickel oxide nanoparticles.  Claim 13 defines an anode, a cathode, a light emitting layer, and a hole auxiliary layer which comprises nickel oxide nanoparticles.  As defined, the claim 13 elements are in addition to the claim 1 elements.  However, based on the specification, the claim 13 elements appear to be the same as the claim 1 elements.  Please clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9-16, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: This claim encompasses the comparative example, which applicants seek to avoid.  Thus, applicants do not have full possession of the claim scope.  For these reasons, claim 1 is rejected for failing to meet the written description requirement.
Claims 2-6, 9-13, and 22 are rejected for depending from claim 1 because these claims do not further limit the scope of claim 1 to avoid the comparative example.
Regarding claim 14: This claim encompasses the comparative example, which applicants seek to avoid.  Thus, applicants do not have full possession of the claim scope.  For these reasons, claim 14 is rejected for failing to meet the written description requirement.
Claims 15, 16, and 19-21 are rejected for depending from claim 14 because these claims do not further limit the scope of claim 14 to avoid the comparative example.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, which depends from claim 1: In lines 1-3, claim 12 recites “wherein the light emitting device further comprises a third auxiliary layer disposed between the quantum dot layer,….”  When the term “between” is used in this context, there is another layer that the third auxiliary layer separating the quantum dot layer from.  This other layer—probably the second electrode—is missing in this part of the claim.  Because the claim language is confusing, claim 12 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as “the light emitting device further comprises a third auxiliary layer disposed between the quantum dot layer and the second electrode, and the third auxiliary layer comprises zinc oxide 5nanoparticles….”  This is because the second electrode is not described in the specification as comprising zinc oxide nanoparticles.
Regarding claim 13, which depends from claim 1: Claim 1 defines a first electrode and a second electrode, a quantum dot layer, and a first auxiliary layer which comprises nickel oxide nanoparticles.  Claim 13 defines an anode, a cathode, a light emitting layer, and a hole auxiliary layer which comprises nickel oxide nanoparticles.  As defined, the claim 13 elements are in addition to the claim 1 elements.  However, based on the specification, the claim 13 elements appear to be the same as the claim 1 elements.  Because the claim language is confusing, claim 13 is rejected as indefinite.  For purposes of examination, the claim will be interpreted as “wherein the first electrode comprises an anode, the second electrode comprises a cathode, the quantum dot layer comprises a light emitting layer comprising a non-cadmium-based quantum dot, and the first auxiliary layer comprises a hole auxiliary layer comprising the nickel oxide nanoparticles.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-12, 14-16, and 19-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jin, U.S. Pat. Pub. No. 2021/0234100, Figure 4.
Jin Figure 4:
    PNG
    media_image2.png
    295
    290
    media_image2.png
    Greyscale

Regarding claim 1: Jin Figure 4 discloses a light emitting device comprising a first electrode (20), 5a second electrode (70), a quantum dot layer (50) disposed between the first electrode (20) and the second electrode (70), and a first auxiliary layer (30) disposed between the quantum dot layer (50) and the first electrode (20) 10wherein the first auxiliary layer (30) comprises nickel oxide nanoparticles having an average particle diameter of less than or equal to about 10 nanometers and an organic ligand.  Jin specification ¶¶ 101, 125-128, 67.  To the extent that the NiO layer thickness is not incorporated by reference in Jin Figure 4, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the NiO layer thickness described in Jin paragraph 67 because the modification would have involved a selection of a known thickness based on its suitability for its intended use.  The thickness of the NiO layer limits the NiO particle size.  As for the 10 nm size limitation, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, to the extent that the steps outlined in Jin paragraphs 125-128 are not incorporated by reference into Jin Figure 4, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the steps described Jin paragraphs 125-128 because the modification would have involved a selection of a known method for making a nickel oxide layer based on its suitability for its intended use.
Regarding claim 2, which depends from claim 1: Jin discloses that the average particle 15diameter of the nickel oxide nanoparticles is less than about 5 nanometers, because the nickel oxide layer thickness is between 1-1000 nm, which 5 nanometers falls within.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  The thickness of the NiO layer limits the NiO particle size.  
Regarding claim 4, which depends from claim 1: Jin discloses that the nickel oxide nanoparticles comprise a metal dopant other than nickel.  Jin specification ¶ 125 (lithium).
Regarding claim 5, which depends from claim 4: Jin discloses that the metal dopant comprises copper, aluminum, molybdenum, vanadium, iron, lithium, manganese, silver, cobalt, zirconium, chromium, zinc, or a combination thereof.  Id. (lithium).
Regarding claim 6, which depends from claim 4: Jin discloses that the metal dopant is present in an amount of less than or equal to about 20 weight percent, based on a total weight of the nickel oxide nanoparticles.  See id.
Regarding claim 9, which depends from claim 1: Jin discloses that the organic ligand is present in an amount of less than or equal to about 30 weight percent, based on a total weight of the first auxiliary layer (30).  See id. ¶¶ 125-128. 
Regarding claim 10, which depends from claim 1: Jin discloses that the light emitting device further comprises a second auxiliary layer (40) disposed between the first auxiliary layer (30) and the quantum dot layer (50).  Id. ¶ 101.
Regarding claim 11, which depends from claim 10: Jin discloses that the second 1oauxiliary layer (40) comprises poly(9,9-dioctyl-fluorene-co-N-(4-butylphenyl)- diphenylamine, polyarylamine, poly(N-vinylcarbazole), poly(3,4- ethylenedioxythiophene), poly(3,4-ethylenedioxythiophene) polystyrene sulfonate, polyaniline, polypyrrole, N,N,N',N'-tetrakis (4-methoxyphenyl)- benzidine, 4-bis[N-(1-naphthyl)-N-phenyl-amino]biphenyl, 4,4',4"-tris[phenyl(m- 15tolyl)amino]triphenylamine, 4,4',4"-tris(N-carbazolyl)-triphenylamine, 1,1-bis[(di- 4-tolylamino)phenylcyclohexane, a p-type metal oxide, graphene oxide, or a combination thereof.  See id.
Regarding claim 12, which depends claim 1: Jin discloses that the light emitting device further comprises a third auxiliary layer (60) disposed between the quantum dot layer (50) [and the second electrode (70)], and […] the third auxiliary layer (60) comprise[s] zinc oxide 5nanoparticles represented by Zn1-xMxO, wherein M is Mg, Ca, Zr, W, Li, Ti, or a combination thereof and 0 ≤ x < 0.5.  See id. (ZnO, where x=0).
Regarding claim 14: Jin discloses a method of manufacturing a light emitting device, comprising providing a first electrode (20), forming a first auxiliary layer (30) comprising nickel oxide nanoparticles having an average particle diameter of less than or equal to about 10 nanometers and an organic ligand on the first electrode (20), 20forming a quantum dot layer (50) on the first auxiliary layer (30), and forming a second electrode (70) on the quantum dot layer (50) to manufacture the light emitting device.  Jin specification ¶¶ 101, 125-128, 67.  To the extent that the NiO layer thickness is not incorporated by reference in Jin Figure 4, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the NiO layer thickness described in Jin paragraph 67 because the modification would have involved a selection of a known thickness based on its suitability for its intended use.  The thickness of the NiO layer limits the NiO particle size.  As for the 10 nm size limitation, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Similarly, to the extent that the steps outlined in Jin paragraphs 125-128 are not incorporated by reference into Jin Figure 4, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the steps described Jin paragraphs 125-128 because the modification would have involved a selection of a known method for making a nickel oxide layer based on its suitability for its intended use.
Regarding claim 15, which depends from claim 14: Jin discloses that the forming of the first auxiliary layer (30) is performed by a solution process.  See Jin specification ¶¶ 125-128.
Regarding claim 16, which depends from claim 14: Jin discloses the forming of the first auxiliary 5layer (30) comprises obtaining the nickel oxide nanoparticles and the organic ligand from a precursor mixture comprising a nickel oxide precursor and an organic ligand precursor, obtaining a composition for a first auxiliary layer (30) comprising the nickel 10oxide nanoparticles and the organic ligand, and coating the composition for the first auxiliary layer (30) to form the first auxiliary layer (30).  Id.
Regarding claim 19, which depends from claim 16: Jin discloses the obtaining the nickel oxide nanoparticles and the organic ligand comprises heat treating the precursor mixture at a temperature of less than or equal to about 150 °C.  Id. ¶ 125 (50 °C).
Regarding claim 20, which depends from claim 16: Jin discloses the coating of the composition 15for the first auxiliary layer (30) comprises coating the composition for the first auxiliary layer (30) by a spin coating, a spray coating, a slit coating, a dip coating, an inkjet printing, a nozzle printing, a doctor blade coating, or a combination thereof.  Id. ¶ 66.  To the extent that the steps outlined in Jin paragraph 66 is not incorporated by reference into Jin Figure 4, one having ordinary skill in the art at a time before the effective filing date would be motivated to use the steps described Jin paragraph 66 because the modification would have involved a selection of a known method for making a nickel oxide layer based on its suitability for its intended use.
Regarding claim 21, which depends from claim 16: Jin discloses the coating of the composition for the first auxiliary layer comprises heat-treating at a temperature of less than 500 °C.  Id. ¶¶ 125-128.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, and further in view of Jin, Chinese Pat. Pub. No. CN 106966441A [hereinafter Jin ’441].
Regarding claim 4, which depends from claim 1: To the extent that Jin does not specifically disclose that the nickel oxide nanoparticles comprise a metal dopant other than nickel, Jin ’441 discloses a similar nickel oxide layer and discloses that the nickel oxide nanoparticles comprise a metal dopant other than nickel.  Jin ’441 specification ¶¶ 73-81.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jin ’441 copper doped nickel oxide nanoparticles in Jin because the modification would have involved a selection of a known material for making a nickel oxide layer based on its suitability for its intended use.  
Regarding claim 5, which depends from claim 4: Jin ’441 discloses the metal dopant comprises copper, aluminum, molybdenum, vanadium, iron, lithium, manganese, silver, cobalt, zirconium, chromium, zinc, or a combination thereof.  Jin ’441 specification ¶¶ 73-81 (copper).
Regarding claim 6, which depends from claim 4: Jin ’441 discloses the metal dopant is present in an amount of less than or equal to about 25 atom percent, Jin ’441 specification ¶ 73, which overlaps the requirement of less than or equal to about 20 weight percent, based on a total weight of the nickel oxide nanoparticles and that nickel and copper have similar atomic weights (58.7 for Nickel vs. 63.5 for Copper).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, and further in view of Wu, Chinese Pat. Pub. No. CN 109980129A.
Regarding claim 13, which depends from claim 1: Jin discloses that the first electrode (20) comprises an anode, the second electrode (70) comprises a cathode, the quantum dot layer (50) comprises a light emitting layer comprising a quantum dot, and the first auxiliary layer (30) comprises a hole auxiliary layer comprising the nickel oxide nanoparticles.  Id. ¶¶ 101, 125-128.  Jin is silent as to the materials of the quantum dot.
Wu, directed to similar subject matter, including a nickel oxide auxiliary layer, discloses a non-cadmium-based quantum dot.  Wu specification ¶¶ 65, 81-84.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wu quantum dot in Jin because the modification would have involved a selection of a known material based on its suitability for its intended use.
Claim 22 is are rejected under 35 U.S.C. 103 as being unpatentable over Jin, and further in view of Lee, U.S. Pat. Pub. No. 2019/0115556, Figure 6.
Lee, Figure 6:

    PNG
    media_image3.png
    263
    395
    media_image3.png
    Greyscale

Regarding claim 22: As noted above, Jin discloses the light emitting device of claim 1.  See the discussion of the rejection of claim 1, above.  Jin discloses that its disclosure is suitable for use in display devices, Jin specification ¶ 75, but does not actually disclose a display device comprising the light emitting device of claim 1.
Lee Figure 6 discloses a display device comprising a light emitting device.  Lee specification ¶¶ 115-136, 101, 102.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Jin light emitting device in Lee because the modification would have involved a selection of a known design based on its suitability for its intended use.

Allowable Subject Matter
Claims 3, 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “about 90% or greater of a total number of the nickel oxide nanoparticles in the first auxiliary layer have a particle size within ± about 30% of the average particle diameter of 20the nickel oxide nanoparticles”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “the organic ligand is derived from a substituted or unsubstituted C1 to C10 alkylamine compound, a substituted or unsubstituted C2 to C10 carboxylic acid compound, or a combination thereof”, in combination with the remaining limitations of the claim.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “the organic ligand is derived from a substituted or unsubstituted pentylamine, a substituted or unsubstituted hexylamine, a substituted or unsubstituted heptylamine, a substituted or unsubstituted octylamine, a substituted or unsubstituted nonylamine, a substituted or unsubstituted pentanoic acid, a substituted or 20unsubstituted hexanoic acid, a substituted or unsubstituted heptanoic acid, a substituted or unsubstituted octanoic acid, a substituted or unsubstituted nonanoic acid, or a combination thereof”, in combination with the remaining limitations of the claim.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “the organic ligand precursor 15comprises a substituted or unsubstituted C1 to C10 alkylamine compound, a substituted or unsubstituted C2 to C10 carboxylic acid compound, or a combination thereof”, in combination with the remaining limitations of the claim.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “the organic ligand precursor comprises a substituted or unsubstituted pentylamine, a substituted or unsubstituted hexylamine, a substituted or unsubstituted heptylamine, a substituted or unsubstituted octylamine, a substituted or unsubstituted 5nonylamine, a substituted or unsubstituted pentanoic acid, a substituted or unsubstituted hexanoic acid, a substituted or unsubstituted heptanoic acid, a substituted or unsubstituted octanoic acid, a substituted or unsubstituted nonanoic acid, or a combination thereof”, in combination with the remaining limitations of the claim.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897